COXE, Circuit Judge.
The District Court sustained a demurrer to the complaint which alleges that the plaintiff had paid the defendant $41 for transporting an alien, ordered to be deported/ from New York to Naples. Judgment is demanded for this amount and interest. The alien arrived at New York September 11, 1908, and on the 20th of February, 1912, he was tendered to the chief officer of the Adriatic, one of defendant’s steamships, who declined to receive him unless his passage was paid in advance. It was so paid and the plaintiff now seeks to recover it.
On February 20, 1912, three years and five months after the alien’s entry into the United States, the defendant was asked to deport him *968at its own expense. The excuse for not deporting him within the three years required by sections 20 and 21 of the Immigration Act is that he was serving an indeterminate sentence in the state reformatory, at Monroe, Wash.
Little need be added to our opinion in International Mercantile Marine Co. v. United States, 192 Fed. 887, 113 C. C. A. 365. The language of the statute is perfectly plain. The deportation may be made at any time within three years after the alien’s entry into the United States. Such a statute cannot be enlarged by judicial interpretation; there is no room for construction. It cannot be twisted, turned, lengthened or shortened to meet the exigencies of each particular case. If it is to be effective, all interested persons must understand that it means what it says. A law of this character to be effective must be uniform and precise.
If exceptions are to be made to the three years’ period Congress should make them and not the courts.
Judgment affirmed.